Name: Commission Regulation (EU) No 1098/2014 of 17 October 2014 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards certain flavouring substances Text with EEA relevance
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  health;  marketing
 Date Published: nan

 18.10.2014 EN Official Journal of the European Union L 300/41 COMMISSION REGULATION (EU) No 1098/2014 of 17 October 2014 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards certain flavouring substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Article 11(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials approved for use in and on foods and their conditions of use. (2) Part A of the Union list contains both evaluated flavouring substances, which are assigned no footnotes and flavouring substances under evaluation, which are identified by footnote references 1 to 4 in that list. (3) The European Food Safety Authority, hereinafter referred to as the Authority, has completed the assessment of 8 substances which are currently listed as flavouring substances under evaluation. These flavouring substances were assessed by EFSA in the following flavouring group evaluations: evaluation FGE.21rev4 (3) (substances FL-no 15.054, 15.055, 15.086 and 15.135), evaluation FGE.24rev2 (4) (substance 14.085), evaluation FGE.77rev1 (5) (substance FL-no 14.041), and evaluation FGE.93rev1 (6) (substances FL-no 15.010 and FL-15.128). EFSA concluded that these flavouring substances do not give rise to safety concerns at the estimated levels of dietary intake. (4) As part of its evaluation, the Authority has made comments on the specification of certain substances. The comments are related to names, purity or composition of the following substances: FL-no: 15.054 and 15.055. These comments should be introduced in the list. (5) The flavouring substances assessed in these flavouring group evaluations should be listed as evaluated substances by deleting footnote references 2, 3 or 4 in the relevant entries of the Union list. (6) Part A of Annex I to Regulation (EC) No 1334/2008 should therefore be amended and corrected accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) EFSA Journal 2013;11(11):3451. (4) EFSA Journal 2013;11(11):3453. (5) EFSA Journal 2014;12(2):3586. (6) EFSA Journal 2013;11(11):3452. ANNEX Part A of Annex I to Regulation (EC) No 1334/2008 is amended as follows: (1) The entry concerning FL-no 14.041 is replaced by the following: 14.041 Pyrrole 109-97-7 1314 2318 JECFA/EFSA (2) The entry concerning FL-no 14.085 is replaced by the following: 14.085 2-Acetyl-5-methylpyrrole 6982-72-5 EFSA (3) The entry concerning FL-no 15.010 is replaced by the following: 15.010 2-Acetyl-2-thiazoline 29926-41-8 1759 2335 EFSA (4) The entry concerning FL-no 15.054 is replaced by the following: 15.054 Dihydro-2,4,6-triethyl-1,3,5(4H)-dithiazine 54717-17-8 Mixture of diastereoisomers ((R/R), (R/S), (S/R) & (S/S)) EFSA (5) The entry concerning FL-no 15.055 is replaced by the following: 15.055 [2S-(2a,4a,8ab)] 2,4-Dimethyl(4H)pyrrolidino[1,2e]- 1,3,5-dithiazine 116505-60-3 1763 EFSA (6) The entry concerning FL-no 15.086 is replaced by the following: 15.086 2-Methyl-2-thiazoline 2346-00-1 EFSA (7) The entry concerning FL-no 15.128 is replaced by the following: 15.128 2-Propionyl-2-thiazoline 29926-42-9 1760 EFSA (8) The entry concerning FL-no 15.135 is replaced by the following: 15.135 Ethyl thialdine 54717-14-5 At least 90 %, secondary components less than 5 % 3,5- diethyl-1,2,4-trithiolane, less than 2 % thialdine, less than 3 % other impurities EFSA